PER CURIAM.
The record discloses that the trial judge was unable to properly settle the record on appeal: the record did not show nor did the trial judge have any independent recollection of whether several critical documents were offered into evidence. Therefore, in the interests of justice and pursuant to our constitutional supervisory power and Rule 2 of the North Carolina Rules of Appellate Procedure, the decision of the Court of Appeals and the order of the superior court are vacated, and this case is remanded to the Court of Appeals for further remand to the Superior Court, Chat-ham County, for a de novo hearing.
Vacated and remanded.